PER CURIAM.
W.D.H. appeals the judgment entered by the Circuit Court of Warren County granting A.J.H. a full order of protection against W.D.H. Finding that W.D.H. has failed to demonstrate that the trial court's judgment was unsupported by substantial evidence, was against the weight of the evidence, or erroneously declared or applied the law, we affirm the judgment of the trial court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).